DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "the first still image file" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-6 are rejected as being dependent on claim 1.
Claim 7 recites the limitation "the first still image file" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the first still image file" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the first still image file" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mertens (US 2019/0052908 to Mertens et al) in view of Satoshi (US 2008/0129728).
Regarding claim 1, Mertens discloses an image processing device (device generating display image) (Mertens, fig. 3) comprising:
an acquisition section (an input 302) configured to acquire still image data (starting image Im_src) obtained by imaging (imaging) (Mertens, fig. 3, par [0202], 
a generator (a generator comprising image converter 303, transformation apparatus 201, signal formatting unit 310, and image output 320) comprising:
a first image processor (image converter 303) configured to convert the acquired still image data (starting image Im_src) into first still image data (master grading M_XDR) having a first luminance dynamic range (luminance dynamic range of 5000 nit) (Mertens, fig. 3, par [0077, 0202], wherein image converter 303 converts starting image Im_src into master grading M_XDR having luminance dynamic range of 5000 nit);
a second image processor (transformation apparatus 201) configured to convert the first still image data (master grading M_XDR) into second still image data (second graded image M_X2DR) having a second luminance dynamic range (luminance dynamic range of 100 nit) different from the first luminance dynamic range (luminance dynamic range of 5000 nit), the first still image data (master grading M_XDR) and the second still image data (second graded image M_X2DR) being reproducible as images (HDR image on display 312 an LDR image on display 314) independently from each other (Mertens, figs. 3, 14, par [0053, 0078-0079, 0083, 0103, 0202, 0203], wherein transformation apparatus 201 converts master grading M_XDR having luminance dynamic range of 5000 nit into second graded image M_X2DR being an LDR image and having luminance dynamic range of 100 nit and wherein master grading M_XDR and M_X2DR being an LDR image are independently displayed on display 312 and display 314); and

an output section (image output 320) configured to output the logically single data unit (SF_X2DR image) generated by the generator (a generator comprising image converter 303, transformation apparatus 201, signal formatting unit 310, and image output 320) (Mertens, fig. 3, par [0081], wherein image output 320 outputs SF_X2DR image).
However, Mertens does not disclose the generator generates, as the logically single data unit, an object including a single first still image file having the first still image data, and a second still image file having the second still image data, and the second still image file has a file name identical in an entirety of body part other than an extension with a file name of the first still image file.
On the other hand, in the same endeavor, Satoshi discloses the generator (recording device 2) generates, as the logically single data unit, an object (100_FUJI) including a single first still image file (3DF_0001.th3) having the first still image data, and a second still image file (3DF_0001.jpg) having the second still image data, and the second still image file has a file name (3DF_0001) identical in an entirety of body part other than an extension (different extension jpg from th3) with a file name of the first still image file (Satoshi, figs 1,3A, 5A, 6, par [0077, 0084], wherein file names 3DF_0001.jpg and 3DF_0001.th3 under DCF folder 100_FUJI are have different extensions).

Regarding claim 4, Mertens and Satoshi disclose aforementioned limitations of the parent claim. Additionally, Mertens discloses
the generator (a generator comprising image converter 303, transformation apparatus 201, and signal formatting unit 310) further supplements the logically single data unit (SF_X2DR image) with auxiliary information (pixel color data of the master grading M_XDR) indicating that an image (an image) obtained by reproduction (reproduction) of the first still image data (master grading M_XDR) is higher (higher in quality) in quality than an image (an image) obtained by reproduction (reproduction) of the second still image data (second graded image M_X2DR) (Mertens, fig. 3, par [0080], wherein pixel color data of the master grading M_XDR is supplemented with SF_X2DR image and indicates higher in quality of image production of master grading M_XDR than of image production of second graded image M_X2DR).
Regarding claim 5, Mertens and Satoshi disclose aforementioned limitations of the parent claim. Additionally, Mertens discloses
the generator (a generator comprising image converter 303, transformation apparatus 201, and signal formatting unit 310) supplements the logically single data unit (SF_X2DR image) with the auxiliary information (metadata encoding the color 
Regarding claim 6, Mertens and Satoshi disclose aforementioned limitations of the parent claim. Additionally, Mertens discloses
the first still image data (master grading M_XDR) is high dynamic range (HDR) image data (Mertens, fig. 3, abstract, par [0077, 0202], wherein master grading M_XDR having luminance dynamic range of 5000 nit is a HDR), and
the second still image data (second graded image M_X2DR) is standard dynamic range (SDR) image data (Mertens, figs. 3, 14, par [0053, 0078-0079, 0083, 0103, 0202, 0203], wherein M_X2DR is an LDR image are independently displayed on display 314).
Regarding claim 8, same ground of rejection as in claim 1 is applied.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi (US 2008/0129728) in view of Mertens (US 2019/0052908 to Mertens et al).
claim 7, Satoshi discloses a reproduction device (camera 1) (Satoshi, fig. 1, fig. 9) comprising:
an acquisition section (recording device 200) configured to acquire a logically single data unit (folder 100_FUJI) including first still image data (image data corresponding to 3DF_0001.th3) and second still image data (image data corresponding to 3DF_0001.jpg) reproducible independently as still images (still images by reproduction section 340 and reproduction section 350) from each other (Satoshi, figs. 1, fig. 6, fig. 9, par [0052, 0078-0084, 0092-0098], wherein recording device 200 acquires folder 100_FUJI including image data corresponding to 3DF_0001.th3 and image data corresponding to 3DF_0001.jpg reproducible independently as still images by reproduction section 340 and reproduction section 350); and
a reproducer (combination of reproduction section 340 and reproduction section 350) configured to reproduce either one of the first still image data (image data corresponding to 3DF_0001.th3) or the second still image data (image data corresponding to 3DF_0001.jpg) included in the logically single data unit (folder 100_FUJI) acquired by the acquisition section (Satoshi, figs. 1, fig. 6, fig. 9, par [0052, 0078-0084, 0092-0098], wherein image data corresponding to 3DF_0001.th3 or image data corresponding to 3DF_0001.jpg are reproduced by reproduction section 340 and reproduction section 350),
wherein the reproduction device (combination of reproduction section 340 and reproduction section 350) supports a still image data format (a still image data format) corresponding to only one of the first still image data or the second still image data (image data corresponding to 3DF_0001.th3 or image data corresponding to 
the logically single data unit (folder 100_FUJI) includes a single first still image file ((3DF_0001.th3)) having the first still image data, and a second still image file (3DF_0001.jpg) having the second still image data, and the second still image file has a file name (3DF_0001) identical in an entirety of body part other than an extension (different extension jpg from th3) with a file name of the first still image file (Satoshi, figs 1,3A, 5A, 6, par [0077, 0084], wherein file names 3DF_0001.jpg and 3DF_0001.th3 under DCF folder 100_FUJI are have different extensions).
However, Satoshi does not disclose first still image data and second still image data different from each other in luminance dynamic range.
On the other hand, in the same endeavor, Mertens discloses first still image data (master grading M_XDR with luminance dynamic range of 5000 nit) and second still image data (second graded image M_X2DR with luminance dynamic range of 100 nit) different from each other in luminance dynamic range (Mertens, figs. 3, 14, par [0053, 0078-0079, 0083, 0103, 0202, 0203], wherein luminance dynamic range of 5000 nit is different from luminance dynamic range of 100 nit).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Mertens into the device by Satoshi so as to achieve the invention as claimed because such incorporation creates the optimal look of that MDR image of any HDR scene which is needed for 
Regarding claim 9, same ground of rejection as in claim 7 is applied.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/TUAN H LE/           Examiner, Art Unit 2697         


/LIN YE/           Supervisory Patent Examiner, Art Unit 2697